No. 3:19-ap-00024            Doc 31   Filed 12/29/20     Entered 12/29/20 15:12:08      Page 1 of 2

                            IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE:
                                                       Bankruptcy Case No. 18-00045
GEOSTELLAR, INC.,                                      Chapter 7

           Debtor.
________________________________

MARTIN P. SHEEHAN, TRUSTEE,                            Adversary Proceeding No 19-00024

                Plaintiff,

        v.

DAVID ANDREW LEVINE and
INDECO UNION,

               Defendants.

                                      NOTICE OF APPEARANCE

To:      Clerk, United States Bankruptcy Court for the Northern District of West Virginia

         Kindly enter the appearance of Joseph F. Butcher and Zimmer Kunz, PLLC as attorneys

for Defendant, David Andrew Levine, in the Adversary Proceeding No. 19-00024 only.

                                               Respectfully submitted,

                                               ZIMMER KUNZ, PLLC



Date: December 29, 2020                        By:       /s/Joseph F. Butcher
                                                         Joseph F. Butcher, Esquire
                                                         W.V. I.D. No. 13493
                                                         310 Grant Street, Suite 3000
                                                         Pittsburgh, PA 15219
                                                         (412) 434 - 5449
                                                         butcher@zklaw.com

                                                         Attorneys for Defendant,
                                                         David Andrew Levine in the Adversary
                                                         Proceeding Only



01993301.DOCX 6275-0642
No. 3:19-ap-00024         Doc 31   Filed 12/29/20    Entered 12/29/20 15:12:08        Page 2 of 2

                 CERTIFICATE OF SERVICE OF NOTICE OF APPEARANCE

       I certify under penalty of perjury that I am, and at all times hereinafter mentioned was,
more than 18 years of age and that I served the Notice of Appearance in the above-captioned
proceeding on the parties listed below on December 29, 2020.

       In addition, I caused a copy of the above-captioned pleadings to be served on all parties
who have electronically entered a notice of appearance through the notice of filing generated by
the Court's Case Management/Electronic Case File CM/ECF System.

The type of service made on the parties is specified below.

         Electronic Mail:

 Debra A. Wertman, Esquire                         Timothy Francis Cogan, Esquire
 Assistant United States Trustee                   Cassidy, Cogan, Shapell & Voegelin, L.C.
 300 Virginia Street, East; Room 2025              The First State Capitol
 Charleston, WV 25301                              1413 Eoff Street
                                                   Wheeling, WV 26003

 Martin P. Sheehan, Trustee                        Cortland C. Putbrese, Esquire
 Sheehan & Associates, PLLC                        Dunlap Bennett & Ludwig, PLLC
 41 – 15th Street                                  8003 Franklin Farms Drive; Suite 220
 Wheeling, WV 26003                                Richmond, VA 23229

 Patrick S. Cassidy, Esquire
 Cassidy, Cogan, Shapell & Voegelin, L.C.
 The First State Capitol
 1413 Eoff Street
 Wheeling, WV 26003

                                             Respectfully submitted,



                                             By:     /s/Joseph F. Butcher
                                                     Joseph F. Butcher, Esquire
                                                     W.V. I.D. No. 13493
                                                     310 Grant Street, Suite 3000
                                                     Pittsburgh, PA 15219
                                                     (412) 434 - 5449
                                                     butcher@zklaw.com

                                                     Attorneys for Defendant,
                                                     David Andrew Levine in the Adversary
                                                     Proceeding Only



01993301.DOCX 6275-0642
